DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Acknowledgment 
Claims 1, 35, 36 are amended and field on 3/30/2022. 
 Allowable Subject Matter
Claims 1, 4-11, 14-16, 18-30, 32-33, 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, an assembly comprising: a catheter, a coupling component, wherein the catheter connector component is configured to detachably couple with the catheter, wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein the fluid flow channel has a second tube connection piece, wherein the second tube connection piece surrounds the first tube connection piece, wherein between the first tube connection piece and the second connection piece tube is an annular gap that provides for at least a part of the fluid flow channel, and wherein the second tube connection piece protrudes inside the flared part of the funnel- shaped part in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chevereau et al. (US. 20130099476A1)(“Chevereau”) is the closest prior art of record. Even though Chevereau discloses an assembly comprising: a catheter, a coupling component, wherein the catheter connector component is configured to detachably couple with the catheter, Chevereau fails to disclose wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein the fluid flow channel has a second tube connection piece, wherein the second tube connection piece surrounds the first tube connection piece, wherein between the first tube connection piece and the second connection piece tube is an annular gap that provides for at least a part of the fluid flow channel, and wherein the second tube connection piece protrudes inside the flared part of the funnel- shaped part.
As to claim 35, an assembly comprising: a catheter, a coupling component, wherein the catheter connector component is configured to detachably couple with the catheter, wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein the fluid flow channel has a second tube connection piece, wherein the second tube connection piece surrounds the first tube connection piece, wherein between the first tube connection piece and the second connection piece tube is an annular gap that provides for at least a part of the fluid flow channel, and wherein the second tube connection piece protrudes inside the flared part of the funnel- shaped part in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chevereau et al. (US. 20130099476A1)(“Chevereau”) is the closest prior art of record. Even though Chevereau discloses an assembly comprising: a catheter, a coupling component, wherein the catheter connector component is configured to detachably couple with the catheter, Chevereau fails to disclose wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein the fluid flow channel has a second tube connection piece, wherein the second tube connection piece surrounds the first tube connection piece, wherein between the first tube connection piece and the second connection piece tube is an annular gap that provides for at least a part of the fluid flow channel, and wherein the second tube connection piece protrudes inside the flared part of the funnel- shaped part.
As to claim 36, an assembly comprising: a catheter, a coupling component, wherein the catheter connector component is configured to detachably couple with the catheter, wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein between the first tube connection piece and the second connection piece tube is an annular gap that provides for at least a part of the fluid flow channel, wherein the fluid flow channel has a second tube connection piece, wherein the coupling component is adapted for coupling at least the respective first tube connection piece of the catheter in liquid communication with the injection liquid reservoir via a respective first tube, and the second tube connection piece of the catheter in liquid communication with a fluid reservoir via a respective second tube, and wherein the fluid reservoir is the injection liquid reservoir in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chevereau et al. (US. 20130099476A1)(“Chevereau”) is the closest prior art of record. Even though Chevereau discloses an assembly comprising: a catheter, a coupling component, wherein the catheter connector component is configured to detachably couple with the catheter, Chevereau fails to disclose wherein at least a lengthwise section of the fluid flow channel concentrically or eccentrically surrounds at least a lengthwise section of the liquid flow channel, wherein the liquid flow channel has a first tube connection piece, wherein between the first tube connection piece and the second connection piece tube is an annular gap that provides for at least a part of the fluid flow channel, wherein the fluid flow channel has a second tube connection piece, wherein the coupling component is adapted for coupling at least the respective first tube connection piece of the catheter in liquid communication with the injection liquid reservoir via a respective first tube, and the second tube connection piece of the catheter in liquid communication with a fluid reservoir via a respective second tube, and wherein the fluid reservoir is the injection liquid reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	



Response to Arguments
Applicant’s arguments, see remark, filed 3/30/2022, with respect to claims 1, 35, 36 and the newly added limitations have been fully considered and are persuasive.  The 103 rejection of claims 1, 35, 36 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783
/Lauren P Farrar/Primary Examiner, Art Unit 3783